153 S.E.2d 875 (1967)
270 N.C. 157
STATE of North Carolina
v.
Bernard J. LePARD.
No. 500.
Supreme Court of North Carolina.
April 19, 1967.
*876 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Millard R. Rich, Jr., for the State.
W. L. Thompson and Earle R. Purser, Raleigh, for defendant.
PER CURIAM.
The sentence imposed does not exceed the maximum sentence authorized by G.S. § 14-87 for the offense of robbery with firearms. It is well established that a sentence which does not exceed the maximum prescribed by statute for the offense of which the defendant has been convicted or of which he has entered a plea of guilty does not constitute cruel and unusual punishment forbidden by Article I, § 14, of the Constitution of North Carolina. State v. Bruce, 268 N.C. 174, 150 S.E.2d 216; State v. Downey, 253 N.C. 348, 117 S.E.2d 39; State v. Lee, 247 N.C. 230, 100 S.E.2d 372; State v. Smith, 238 N.C. 82, 76 S.E.2d 363; State v. Daniels, 197 N.C. 285, 148 S.E. 244. The record reveals no violation of any constitutional right of the defendant or any error in the judgment of which he complains or in the proceedings leading thereto.
No error.